UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6592


ALAN B. FABIAN,

                  Petitioner – Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE; UNITED STATES OF AMERICA,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-02938-CCB)


Submitted:   July 27, 2010                   Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Alan B. Fabian, Appellant Pro Se.  Jonathan S. Cohen, Gretchen
M. Wolfinger, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alan B. Fabian appeals from the district court’s order

denying his petition to quash a third-party recordkeeper summons

issued by the Internal Revenue Service and ordering enforcement

of the summons.        We have reviewed the record and the district

court’s opinion and find no abuse of discretion and no clear

error.    Accordingly, we affirm for the reasons stated by the

district court.    Fabian v. Comm’r of Internal Revenue, No. 1:09-

cv-02938-CCB (D. Md. filed Apr. 7, 2010; entered Apr. 8, 2010).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  AFFIRMED




                                    2